DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

Response to Amendment
Claims 1, 5-8, 12-15, & 19-20 were previously pending in this application.  The amendment filed 21 April 2022 has been entered and the following has occurred: Claims 1, 7-8, & 14-15 have been amended.  No Claims have been added or cancelled.
Claims 1, 5-8, 12-15, & 19-20 remain pending in the application.

Claim Objections
Claims 7 & 14 are objected to because of the following informalities:
Regarding Claims 7 & 14, both Claims recite varying instances of “processer” instead of expected “processor” which is recited throughout the instant set of Claims
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 12-15, & 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 8 & 12-14), machine (claims 1 & 5-7), and manufacture (claims 15 & 19-20) which recite steps of:
querying a health insurance provider for covered vaccination;
querying a healthcare provider for vaccinations in an inventory of the healthcare provider;
querying each of a first state’s health records data source, a second state’s health records data source, and the healthcare provider system for electronic immunization records associated with a patient;
receiving a vaccine inventory data based on the inventory query;
receiving a vaccine coverage set based on the covered vaccinations query;
receiving a healthcare provider electronic immunization record associated with the patient;
receiving a first state electronic immunization record associated with the patient;
receiving a second state electronic immunization record associated with the patient;
determining an available vaccination set based on each of the vaccine inventory data, the vaccine coverage set, the health provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient;
determining a due vaccination set based on the available vaccination set and the vaccination record;
displaying the available vaccination set and the due vaccination set;
identifying, the due vaccination set;
receiving a selection of a vaccination from the available vaccination set;
generating a vaccination appointment based on the selection of the vaccination from the available vaccination set and the health record data;
transmitting the vaccination appointment to the healthcare provider system;
generating an immunization clinic event based on the vaccination appointment, the health record data, and an employer selection;
displaying the immunization clinical event;
generating a link to access the immunization clinic event; and
transmitting a notification indicating that the immunization clinic event is created.
These steps of receiving health information from various sources via querying, identifying available vaccinations that are due for the patient and in stock by the healthcare provider, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving varying health, vaccine, reservation, or inventory information from various sources via querying language, receiving the varying information from varying databases via querying in the context of this claim encompasses a mental process of the user manually receiving said varying information from a database.  Similarly, the limitation of identifying available vaccinations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the presenting available vaccinations, notification, vaccination appointment information, or the immunization clinic event to the patient or sending an electronic link language, presenting in the context of this claim encompasses a process of the user verbally expressing said vaccinations, notification, vaccination appointment information, or immunization clinic event to the patient or manually/physically sending an electronic link to the patient and making use of a computer as a generic tool for accomplishing the sending of the link/displaying the available vaccinations, notification, vaccination appointment information, or the immunization clinic event.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 5-7, 12-14, 19-20, reciting particular aspects of how identifying available vaccination, vaccination appointments, or insurance coverage for vaccinations may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor, a tangible, non-transitory memory, computer readable storage medium, healthcare provider system/varying healthcare database systems, immunization clinic portal, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0058], [0076], [0080], [0059], [0020]-[0021], [0023]-[0025], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of querying a health insurance provider for covered vaccines, querying a healthcare provider for vaccinations in inventory, querying a health records data source for due vaccinations for a patient, receiving vaccine inventory data, receiving a vaccine coverage set, receiving various vaccination records, receiving a selection of a vaccination, transmitting the vaccination appointment, and transmitting a notification amounts to mere data gathering, recitation of identifying available vaccinations that are covered by insurance, in stock by healthcare providers and that are due for the patient, determining an available vaccination set based on the received various vaccination records , determining a due vaccination set, generating a vaccination appointment, generating an immunization clinic event, generating a link, amounts to selecting a particular data source or type of data to be manipulated, recitation of presenting or displaying any of the aforementioned received/determined/generated information to varying entities such as the patient, caregiver, supplier, insurer, etc. amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of specifically applying the computer structure and method to patient vaccinations, an immunization clinical portal, vaccination appointment, immunization clinic event, vaccine inventory, etc. which could be applied to any technological environment or field of use in medicine but is generally linked to the field of vaccinations, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-7, 12-14, 19-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5-7, 12-14, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 5-7, 12-14, & 19-20, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 5-7, 12-14, & 19-20, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as querying a health insurance provider for data regarding covered vaccinations, querying a healthcare provider  for data regarding vaccinations in inventory, querying varying health records data sources such as a healthcare provider, state-provided data sources, etc. for data regarding due vaccinations for a patient, and presenting available vaccinations to the patient by transmitting received information over a network, receiving vaccine inventory data, receiving a vaccine coverage set, receiving a vaccination record, receiving a selection of a vaccination, transmitting the vaccination appointment information, transmitting and generating a link, and transmitting a notification; e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); identifying, updating, and keeping a vaccination/health record of a patient such as vaccinations that are due/recommended based on received/queried health record data, updating inventory amounts of vaccine(s), updating electronic schedule(s) to reflect an immunization appointment being booked for the patient, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing queried data, storing identified vaccinations optimal for the patient to receive, storing computerized instructions to perform the varying steps and abstract idea, storing instructions for displaying varying immunization information in an interface, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); reciting the functionality of a link or button for purposes of redirecting a user to an interface or website, e.g., a web browser’s back and forward button functionality, Internet Patent Corp., MPEP 2106.05(d)(II)(ii))).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-7, 12-14, & 19-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 5-7, 12-14, & 18-20, which recite varying limitations of receiving/transmitting vaccination information/records such as in specific formats or querying language over a network to a healthcare provider/user/supplier/insurer system, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 7 & 14, which recite the a health records data source and possible updating of said health record data via healthcare provider system e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-7, 9-14, & 16-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Essig et al. (U.S. Patent Publication No. 20090018871) in view of Schmidt et al. (U.S. Patent Publication No. 20070150312), further in view of Daub et al. (U.S. Patent Publication No. 2015/0088545).

Claim 1 –
Regarding Claim 1, Essig discloses a system for creating a vaccination appointment, comprising:
a processor (See Essig Par [0003] & [0039] which disclose computer-implemented systems, inherently including processing devices; See Essig Par [0352] which discloses a vaccine reservation/scheduling system comprises one or more computers including receiving, storing processing, and/or outputting various electronic information); and
a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising (See Essig Par [0039] which disclose computer-implemented systems, inherently including memory & storage devices; See Essig Par [0352] & [0354] which discloses a  vaccine reservation/scheduling system comprises one or more computers including receiving, storing processing, and/or outputting various electronic information):
querying, by the processor, a health insurance provider system for covered vaccinations (See Essig Par [0261] which discloses evaluating information such as vaccine delivery method, cost, lead time, side effects, etc. for recommending to said user the selection of one or more specific vaccines for a patient; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like);
querying, by the processor, a healthcare provider system for vaccinations in an inventory of the healthcare provider (See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine);
querying, by the processor, the healthcare provider system for electronic immunization records associated with a patient (See Essig Par [0203] which discloses software operable for providing notice to a user that a vaccine is appropriate or inappropriate for administration to the vaccine consumer; See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group; See Essig Par [0400] & [0412] which discloses obtaining an electronic readable vaccination record such as via a healthcare provider database/storage infrastructure and the system automatically determining due vaccinations based on vaccine history and the obtained vaccination record(s));
receiving, by the processor and from the healthcare provider system, a healthcare provider electronic immunization record associated with the patient via the healthcare provider system, a vaccine inventory data based on the inventory query (See Essig [0467] which discloses the system optionally further providing a substantially automatic inventorying system operable to query database to determine inventory quantities such as to see if a vaccine is available at a given location given the location’s inventory for said vaccine);
receiving, by the processor and via the health insurance provider system, a vaccine coverage set based on the covered vaccinations query (See Essig Par [0356] & [0438]-[0443] for insurance company data such as vaccines that are covered by insurance; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like);
receiving, by the processor and from the healthcare provider system, a healthcare provider electronic immunization record associated with the patient (See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group;  See Essig Par [0400] & [0412] which discloses obtaining an electronic readable vaccination record such as via a healthcare provider database/storage infrastructure and the system automatically determining due vaccinations based on vaccine history and the obtained vaccination record(s));
determining, by the processor, a due vaccination set based on the available vaccination set and the vaccination record (See Essig Par [0355]-[0356] & Par [0412] for due vaccination set being based on available vaccines and the vaccination record);
displaying, by the processor and via an immunization clinic portal, the available vaccination set and the due vaccination set (See Essig Par [0040] which discloses an interface for enabling said vaccine reservation information to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356]; See Essig Par [0305] which discloses providing notice to a user that vaccine is appropriate or inappropriate for administration to said vaccine consumer);
identifying, by the processor and via the immunization clinic portal, the due vaccination set (See Essig Par [0355]-[0356] & Par [0411]-[0412] for due vaccination set being based on available vaccines and the vaccination record);
receiving, by the processor and via the immunization clinic portal, a selection of a vaccination from the available vaccination set (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356]);
generating, by the processor, a vaccination appointment based on the selection of the vaccination from the available vaccination set and the health record data (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
transmitting, by the processor, the vaccination appointment to the healthcare provider system (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
generating, by the processor, an immunization clinic event based on the vaccination appointment, the health record data, and an employer selection (See Essig Par [0111]-[0113] which discloses establishing and incentivizing a specific appointment (including date, time, and/or location) for vaccination with a specific healthcare provider that has the vaccine in stock and can be covered either by payment means from the patient, a third party payer such as an insurance company, a charitable donation, or another institution such as a company; See Essig Par [0183]-[0184] which discloses the software being operable for reserving a dose of vaccine to establish a specific appointment for the administration of said vaccine and is operable for managing vaccine administration personnel to meet a scheduled appointment;  See Essig Par [0410]-[0412] which discloses generating a scheduling for vaccine administration and/or a vaccine administration facility to determine mutually acceptable spatial-temporal appointments for administered vaccine doses to the user and further reserving in the system of both the user and the vaccine administration facility, an immunization event to be taken place);
displaying, by the processor, and via the immunization clinic portal, the immunization clinical event (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling vaccine reservation information, i.e. a selected vaccination, appointment time, etc., to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
generating, by the processor, a link to access the immunization clinic event (See Essig Par [0397]-[0398] which discloses providing hyperlinks to access vaccine related info that may include information stored by one or more external entities or such as links to vaccine-related commercial and/or non-commercial entities, however, this is link is not necessarily for use to access the immunization clinic event); and
transmitting, by the processor, a notification indicating that the immunization clinic event is created (See Essig Par [0203]-[0204] which discloses providing a reminder to a user of the need for an periodic vaccination and whether the vaccine is appropriate or inappropriate for administration to said vaccine consumer; See Essig Par [0356]-[0357], [0411]-[0412] which discloses a graphical user interface (GUI) via display device or screen for presenting and/or collecting information regarding vaccination reservations such as providing a reminder to a user of a vaccination reservation).
Essig discloses the above limitations as presented, but is not expressive on the above limitations specifically being performed with respect to a clinic portal environment such as implemented via a computer.  Furthermore, Essig is not expressive on the generation or transmission of a link/hyperlink specifically for use of accessing the immunization clinical event or immunization clinical event information.

However, Schmidt discloses a clinical portal environment for implementing the above limitations (See Schmidt Par [0074] & Fig. 5 which discloses a system containing varying portal software architectures such as for patient, provider, supplier, or CDC use, such as serving as a means to submit and transmit information to and from a patient and make determination of eligibility of a patient to be provided a vaccine as detailed in steps 202 through 208 of Fig. 2, steps 302 through 308 of Fig. 3, and/or steps 402 through 408 of Fig. 4) and generating a link to specifically access the immunization clinic event or immunization clinical event information (See Schmidt Par [0058] which discloses the administration transmitting details of a specific appointment reservation via the administrator link and receipt of the reservation by the provider from the administrator via the administrator link communicates a number of details and terms such as, eligibility to provide vaccine and related services to the patient, the administrator has removed the specific appointment from the pool of available appointments, or that available inventory of the vaccine is estimated to be sufficient to fulfill the provision of the vaccine to the patient).  The disclosure of Schmidt is directly applicable to the disclosure of Essig, because both disclosures share limitations and capabilities, namely, they are both directed towards the automated distribution and administration of vaccines and other medical products.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Essig regarding the implementation of the various software limitations found above to further include a clinical portal environment for said implementation, as disclosed by Schmidt, because portal software serves as a means or vehicle to submit and transmit information to software architecture and thereby provides bidirectional between the patient and the provider, the provider and the supplier, the administrator and the provider, etc. (See Schmidt Par [0074])  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Essig regarding the generation or transmission of a link/hyperlink to specifically include the generation of the link for purposes of accessing the immunization clinical event or immunization clinical event information, as disclosed by Essig, because this allows the entities involved to confirm eligibility, the vaccine, and a number of details/terms of the related services to the patient before the specific appointment occurs (See Schmidt Par [0058]).

While Essig and Schmidt do disclose querying varying vaccination databases in order to update and maintain a patient’s vaccination history, Essig and Schmidt do not make mention of querying a State-provided health record data source for obtaining data surrounding a patient’s vaccination history/status.  In particular, Essig and Schmidt do not disclose the following limitations:
querying, by the processor, each of a first state’s health records data source and a second state’s health records data source for electronic immunization records associated with a patient;
receiving, by the processor and from the first state’s health records data source, a first state electronic immunization record associated with the patient;
receiving, by the processor and from the second state’s health records data source, a second state electronic immunization record associated with the patient;
determining, by the processor, an available vaccination set based on the vaccine inventory data, the vaccine coverage set, the healthcare provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient and the vaccination record;
However, Daub discloses receiving, by the processor and from the first state’s health records data source, a first state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer) receiving, by the processor and from the second state’s health records data source, a second state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying  one or more State’s immunization databases to retrieve immunization records for a specific consumer) and determining, by the processor, an available vaccination set based on the vaccine inventory data, the vaccine coverage set, the healthcare provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations).  The disclosure of Daub is directly applicable to the combined disclosure of Essig and Schmidt because all of the disclosures share limitations and capabilities, namely they are all directed towards obtaining, management, and upkeep of patients’ vaccination records, as well as, scheduling vaccination appointments for said patients based on obtained vaccination record data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig and Schmidt which already disclose querying varying vaccination databases in order to update and maintain a patient’s vaccination history, to further include querying a first and second state’s health records data source, receiving a first and second state electronic immunization record associated with the patient, and determining an available vaccination set based on the received health records, as disclosed by Daub.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig and Schmidt to further include querying a first and second state’s health records data source, receiving a first and second state electronic immunization record associated with the patient, and determining an available vaccination set based on the received health records, as disclosed by Daub, because this allows state-specific or state-required immunization reports and/or certification forms to be obtained, thus simplifying access to and distribution of immunization information and forms to consumers from one centralized source (See Daub Par [0066] & [0084]-[0085]).

Claim 5 –
Regarding Claim 5, Essig, Schmidt, and Daub disclose the system of Claim 1 in its entirety.  Essig further discloses a system, wherein:
the vaccinations in the inventory of the healthcare provider comprise a first subset of the covered vaccinations (See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine; See Essig Par [0261] which discloses evaluating information such as vaccine delivery method, cost, lead time, side effects, etc. for recommending to said user the selection of one or more specific vaccines for a patient; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like).

Claim 6 –
Regarding Claim 6, Essig, Schmidt, and Daub disclose the system of Claim 5 in its entirety.  Essig further discloses a system, wherein:
the due vaccinations consist of a second subset of the vaccinations in the inventory of the healthcare provider (See Essig Par [0203] which discloses software operable for providing notice to a user that a vaccine is appropriate or inappropriate for administration to the vaccine consumer; See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group; See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine).

Claim 7 –
Regarding Claim 7, Essig, Schmidt, and Daub disclose the system of Claim 1 in its entirety.  Essig and Daub further discloses a system, wherein:
the operations further comprise:
formatting, by the processor, each of the query requests to the first state’s health records data source and the second state’s health records data source in Health Level 7 (HL7) format (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations;  See Daub Par [0077], [0090], [0095] which all disclose the use of HL7 compliant state immunization registry formatting/bi-directional messaging);
transmitting, by the processor, the query requests via HL7 bi-directional messaging (See Daub Par [0090] which specifically discloses an HL7 query to a respective state immunization information system such that as described in Daub Par [0077], HL7 messaging capabilities are provided); and
receiving, by the processor, each of the first state electronic immunization record associated with the patient and the second state electronic immunization record associated with the patient in HL7 compatible format (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations;  See Daub Par [0077], [0090], [0095] which all disclose the use of HL7 compliant state immunization registry formatting/bi-directional messaging). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig, Schmidt, and Daub which already disclose querying varying vaccination databases, such as State-provided vaccination databases, in order to update and maintain a patient’s vaccination history, to further include querying a State-provided vaccination database using HL-7 formatting/bi-directional messaging, as disclosed by Daub.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig, Schmidt, and Daub to further include querying a State-provided vaccination database using HL-7 formatting/bi-directional messaging, as disclosed by Daub, because this allows additional interoperability and bi-directional communication with state immunization registry/databases because said registries/databases utilize HL-7 formatting for compliance with consumer health/immunization record standards (See Daub Par [0077] & [0095]).

Claim 8 –
Regarding Claim 8,  Essig discloses a method for creating a vaccination appointment comprising:
querying, by a processor, a health insurance provider system for covered vaccinations (See Essig Par [0261] which discloses evaluating information such as vaccine delivery method, cost, lead time, side effects, etc. for recommending to said user the selection of one or more specific vaccines for a patient; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like);
querying, by the processor, a healthcare provider system for vaccinations in an inventory of the healthcare provider (See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine);
querying, by the processor, the healthcare provider system for electronic immunization records associated with a patient (See Essig Par [0203] which discloses software operable for providing notice to a user that a vaccine is appropriate or inappropriate for administration to the vaccine consumer; See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group; See Essig Par [0400] & [0412] which discloses obtaining an electronic readable vaccination record such as via a healthcare provider database/storage infrastructure and the system automatically determining due vaccinations based on vaccine history and the obtained vaccination record(s));
receiving, by the processor and via the healthcare provider system, a vaccine inventory data based on the inventory query (See Essig [0467] which discloses the system optionally further providing a substantially automatic inventorying system operable to query database to determine inventory quantities such as to see if a vaccine is available at a given location given the location’s inventory for said vaccine);
receiving, by the processor and via the health insurance provider system, a vaccine coverage set based on the covered vaccinations query (See Essig Par [0356] & [0438]-[0443] for insurance company data such as );
receiving, by the processor and from the healthcare provider system, a healthcare provider electronic immunization record associated with the patient (See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group;  See Essig Par [0400] & [0412] which discloses obtaining an electronic readable vaccination record such as via a healthcare provider database/storage infrastructure and the system automatically determining due vaccinations based on vaccine history and the obtained vaccination record(s));
displaying, by the processor and via an immunization clinic portal, the available vaccination set and the due vaccination set (See Essig Par [0040] which discloses an interface for enabling said vaccine reservation information to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356]; See Essig Par [0305] which discloses providing notice to a user that vaccine is appropriate or inappropriate for administration to said vaccine consumer);
identifying, by the processor and via the immunization clinic portal, the due vaccination set (See Essig Par [0355]-[0356] & Par [0411]-[0412] for due vaccination set being based on available vaccines and the vaccination record);
receiving, by the processor and via the immunization clinic portal, a selection of a vaccination from the available vaccination set (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356]);
generating, by the processor, a vaccination appointment based on the selection of the vaccination from the available vaccination set and the health record data (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
transmitting, by the processor, the vaccination appointment to the healthcare provider system (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
generating, by the processor, an immunization clinic event based on the vaccination appointment, the health record data, and an employer selection (See Essig Par [0111]-[0113] which discloses establishing and incentivizing a specific appointment (including date, time, and/or location) for vaccination with a specific healthcare provider that has the vaccine in stock and can be covered either by payment means from the patient, a third party payer such as an insurance company, a charitable donation, or another institution such as a company; See Essig Par [0183]-[0184] which discloses the software being operable for reserving a dose of vaccine to establish a specific appointment for the administration of said vaccine and is operable for managing vaccine administration personnel to meet a scheduled appointment;  See Essig Par [0410]-[0412] which discloses generating a scheduling for vaccine administration and/or a vaccine administration facility to determine mutually acceptable spatial-temporal appointments for administered vaccine doses to the user and further reserving in the system of both the user and the vaccine administration facility, an immunization event to be taken place);
displaying, by the processor, and via the immunization clinic portal, the immunization clinical event (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling vaccine reservation information, i.e. a selected vaccination, appointment time, etc., to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
generating, by the processor, a link to access the immunization clinic event (See Essig Par [0397]-[0398] which discloses providing hyperlinks to access vaccine related info that may include information stored by one or more external entities or such as links to vaccine-related commercial and/or non-commercial entities, however, this is link is not necessarily for use to access the immunization clinic event); and
transmitting, by the processor, a notification indicating that the immunization clinic event is created (See Essig Par [0203]-[0204] which discloses providing a reminder to a user of the need for an periodic vaccination and whether the vaccine is appropriate or inappropriate for administration to said vaccine consumer; See Essig Par [0356]-[0357], [0411]-[0412] which discloses a graphical user interface (GUI) via display device or screen for presenting and/or collecting information regarding vaccination reservations such as providing a reminder to a user of a vaccination reservation).

Essig discloses the above limitations as presented, but is not expressive on the above limitations specifically being performed with respect to a clinic portal environment such as implemented via a computer.  Furthermore, Essig is not expressive on the generation or transmission of a link/hyperlink specifically for use of accessing the immunization clinical event or immunization clinical event information.

However, Schmidt discloses a clinical portal environment for implementing the above limitations (See Schmidt Par [0074] & Fig. 5which discloses a system containing varying portal software architectures such as for patient, provider, supplier, or CDC use, such as serving as a means to submit and transmit information to and from a patient and make determination of eligibility of a patient to be provided a vaccine as detailed in steps 202 through 208 of Fig. 2, steps 302 through 308 of Fig. 3, and/or steps 402 through 408 of Fig. 4) and generating a link to specifically access the immunization clinic event or immunization clinical event information (See Schmidt Par [0058] which discloses the administration transmitting details of a specific appointment reservation via the administrator link and receipt of the reservation by the provider from the administrator via the administrator link communicates a number of details and terms such as, eligibility to provide vaccine and related services to the patient, the administrator has removed the specific appointment from the pool of available appointments, or that available inventory of the vaccine is estimated to be sufficient to fulfill the provision of the vaccine to the patient).  The disclosure of Schmidt is directly applicable to the disclosure of Essig, because both disclosures share limitations and capabilities, namely, they are both directed towards the automated distribution and administration of vaccines and other medical products.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Essig regarding the implementation of the various software limitations found above to further include a clinical portal environment for said implementation, as disclosed by Schmidt, because portal software serves as a means or vehicle to submit and transmit information to software architecture and thereby provides bidirectional between the patient and the provider, the provider and the supplier, the administrator and the provider, etc. (See Schmidt Par [0074])  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Essig regarding the generation or transmission of a link/hyperlink to specifically include the generation of the link for purposes of accessing the immunization clinical event or immunization clinical event information, as disclosed by Essig, because this allows the entities involved to confirm eligibility, the vaccine, and a number of details/terms of the related services to the patient before the specific appointment occurs (See Schmidt Par [0058]).

While Essig and Schmidt do disclose querying varying vaccination databases in order to update and maintain a patient’s vaccination history, Essig and Schmidt do not make mention of querying a State-provided health record data source for obtaining data surrounding a patient’s vaccination history/status.  In particular, Essig and Schmidt do not disclose the following limitations:
querying, by the processor, each of a first state’s health records data source and a second state’s health records data source for electronic immunization records associated with a patient;
receiving, by the processor and from the first state’s health records data source, a first state electronic immunization record associated with the patient;
receiving, by the processor and from the second state’s health records data source, a second state electronic immunization record associated with the patient;
determining, by the processor, an available vaccination set based on the vaccine inventory data, the vaccine coverage set, the healthcare provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient and the vaccination record;
However, Daub discloses querying, by the processor, each of a first state’s health records data source and a second state’s health records data source for electronic immunization records associated with a patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer) receiving, by the processor and from the first state’s health records data source, a first state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve/receive immunization records for a specific consumer) receiving, by the processor and from the second state’s health records data source, a second state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying  one or more State’s immunization databases to retrieve/receive immunization records for a specific consumer) and determining, by the processor, an available vaccination set based on the vaccine inventory data, the vaccine coverage set, the healthcare provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve/receive immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations).  The disclosure of Daub is directly applicable to the combined disclosure of Essig and Schmidt because all of the disclosures share limitations and capabilities, namely they are all directed towards obtaining, management, and upkeep of patients’ vaccination records, as well as, scheduling vaccination appointments for said patients based on obtained vaccination record data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig and Schmidt which already disclose querying varying vaccination databases in order to update and maintain a patient’s vaccination history, to further include querying a first and second state’s health records data source, receiving a first and second state electronic immunization record associated with the patient, and determining an available vaccination set based on the received health records, as disclosed by Daub.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig and Schmidt to further include querying a first and second state’s health records data source, receiving a first and second state electronic immunization record associated with the patient, and determining an available vaccination set based on the received health records, as disclosed by Daub, because this allows state-specific or state-required immunization reports and/or certification forms to be obtained, thus simplifying access to and distribution of immunization information and forms to consumers from one centralized source (See Daub Par [0066] & [0084]-[0085]).

Claim 12 –
Regarding Claim 12, Essig, Schmidt, and Daub disclose the method of Claim 8 in its entirety.  Essig further discloses a method, wherein:
the vaccinations in the inventory of the healthcare provider comprise a first subset of the covered vaccinations (See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine; See Essig Par [0261] which discloses evaluating information such as vaccine delivery method, cost, lead time, side effects, etc. for recommending to said user the selection of one or more specific vaccines for a patient; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like).

Claim 13 –
Regarding Claim 13, Essig, Schmidt, and Daub disclose the method of Claim 12 in its entirety.  Essig further discloses a method, wherein:
the due vaccinations consist of a second subset of the vaccinations in the inventory of the healthcare provider (See Essig Par [0203] which discloses software operable for providing notice to a user that a vaccine is appropriate or inappropriate for administration to the vaccine consumer; See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group; See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine).

Claim 14 –
Regarding Claim 14, Essig, Schmidt, and Daub disclose the method of Claim 8 in its entirety.  Essig further discloses a method, wherein:
wherein the operations further comprise:
formatting, by the processor, each of the query requests to the first state’s health records data source and the second state’s health records data source in Health Level 7 (HL7) format (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations;  See Daub Par [0077], [0090], [0095] which all disclose the use of HL7 compliant state immunization registry formatting/bi-directional messaging);
transmitting, by the processor, the query requests via HL7 bi-directional messaging (See Daub Par [0090] which specifically discloses an HL7 query to a respective state immunization information system such that as described in Daub Par [0077], HL7 messaging capabilities are provided); and
receiving, by the processor, each of the first state electronic immunization record associated with the patient and the second state electronic immunization record associated with the patient in HL7 compatible format (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations;  See Daub Par [0077], [0090], [0095] which all disclose the use of HL7 compliant state immunization registry formatting/bi-directional messaging). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig, Schmidt, and Daub which already disclose querying varying vaccination databases, such as State-provided vaccination databases, in order to update and maintain a patient’s vaccination history, to further include querying a State-provided vaccination database using HL-7 formatting/bi-directional messaging, as disclosed by Daub.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig, Schmidt, and Daub to further include querying a State-provided vaccination database using HL-7 formatting/bi-directional messaging, as disclosed by Daub, because this allows additional interoperability and bi-directional communication with state immunization registry/databases because said registries/databases utilize HL-7 formatting for compliance with consumer health/immunization record standards (See Daub Par [0077] & [0095]).

Claim 15 –
Regarding Claim 15, Essig discloses an article of manufacture including a non-transitory, tangible computer readable storage medium, having instructions stored thereon that, in response to execution by a computer, cause the computer to perform operations comprising:
querying, by the processor, a health insurance provider system for covered vaccinations (See Essig Par [0261] which discloses evaluating information such as vaccine delivery method, cost, lead time, side effects, etc. for recommending to said user the selection of one or more specific vaccines for a patient; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like);
querying, by the processor, a healthcare provider system for vaccinations in an inventory of the healthcare provider (See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine);
querying, by the processor, the healthcare provider system for electronic immunization records associated with a patient (See Essig Par [0203] which discloses software operable for providing notice to a user that a vaccine is appropriate or inappropriate for administration to the vaccine consumer; See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group; See Essig Par [0400] & [0412] which discloses obtaining an electronic readable vaccination record such as via a healthcare provider database/storage infrastructure and the system automatically determining due vaccinations based on vaccine history and the obtained vaccination record(s));
receiving, by the processor and via the healthcare provider system, a vaccine inventory data based on the inventory query (See Essig [0467] which discloses the system optionally further providing a substantially automatic inventorying system operable to query database to determine inventory quantities such as to see if a vaccine is available at a given location given the location’s inventory for said vaccine);
receiving, by the processor and via the health insurance provider system, a vaccine coverage set based on the covered vaccinations query (See Essig Par [0356] & [0438]-[0443] for insurance company data such as );
receiving, by the processor and from the healthcare provider system, a healthcare provider electronic immunization record associated with the patient (See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group;  See Essig Par [0400] & [0412] which discloses obtaining an electronic readable vaccination record such as via a healthcare provider database/storage infrastructure and the system automatically determining due vaccinations based on vaccine history and the obtained vaccination record(s));
determining, by the processor, a due vaccination set based on the available vaccination set and the vaccination record (See Essig Par [0355]-[0356] & Par [0412] for due vaccination set being based on available vaccines and the vaccination record);
displaying, by the processor and via an immunization clinic portal, the available vaccination set and the due vaccination set (See Essig Par [0040] which discloses an interface for enabling said vaccine reservation information to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356]; See Essig Par [0305] which discloses providing notice to a user that vaccine is appropriate or inappropriate for administration to said vaccine consumer);
identifying, by the processor and via the immunization clinic portal, the due vaccination set (See Essig Par [0355]-[0356] & Par [0411]-[0412] for due vaccination set being based on available vaccines and the vaccination record);
receiving, by the processor and via the immunization clinic portal, a selection of a vaccination from the available vaccination set (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356]);
generating, by the processor, a vaccination appointment based on the selection of the vaccination from the available vaccination set and the health record data (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
transmitting, by the processor, the vaccination appointment to the healthcare provider system (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling said vaccine reservation information, i.e. a selected vaccination, to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
generating, by the processor, an immunization clinic event based on the vaccination appointment, the health record data, and an employer selection (See Essig Par [0111]-[0113] which discloses establishing and incentivizing a specific appointment (including date, time, and/or location) for vaccination with a specific healthcare provider that has the vaccine in stock and can be covered either by payment means from the patient, a third party payer such as an insurance company, a charitable donation, or another institution such as a company; See Essig Par [0183]-[0184] which discloses the software being operable for reserving a dose of vaccine to establish a specific appointment for the administration of said vaccine and is operable for managing vaccine administration personnel to meet a scheduled appointment;  See Essig Par [0410]-[0412] which discloses generating a scheduling for vaccine administration and/or a vaccine administration facility to determine mutually acceptable spatial-temporal appointments for administered vaccine doses to the user and further reserving in the system of both the user and the vaccine administration facility, an immunization event to be taken place);
displaying, by the processor, and via the immunization clinic portal, the immunization clinical event (See Essig Par [0040] & [0411]-[0412] which discloses an interface for enabling vaccine reservation information, i.e. a selected vaccination, appointment time, etc., to be communicated between the system and the user, such as via display devices described in Fig. 1 & Par [0356] and including vaccination appointment information);
generating, by the processor, a link to access the immunization clinic event (See Essig Par [0397]-[0398] which discloses providing hyperlinks to access vaccine related info that may include information stored by one or more external entities or such as links to vaccine-related commercial and/or non-commercial entities, however, this is link is not necessarily for use to access the immunization clinic event); and
transmitting, by the processor, a notification indicating that the immunization clinic event is created (See Essig Par [0203]-[0204] which discloses providing a reminder to a user of the need for an periodic vaccination and whether the vaccine is appropriate or inappropriate for administration to said vaccine consumer; See Essig Par [0356]-[0357], [0411]-[0412] which discloses a graphical user interface (GUI) via display device or screen for presenting and/or collecting information regarding vaccination reservations such as providing a reminder to a user of a vaccination reservation).

Essig discloses the above limitations as presented, but is not expressive on the above limitations specifically being performed with respect to a clinic portal environment such as implemented via a computer.  Furthermore, Essig is not expressive on the generation or transmission of a link/hyperlink specifically for use of accessing the immunization clinical event or immunization clinical event information.

However, Schmidt discloses a clinical portal environment for implementing the above limitations (See Schmidt Par [0074] & Fig. 5 which discloses a system containing varying portal software architectures such as for patient, provider, supplier, or CDC use, such as serving as a means to submit and transmit information to and from a patient and make determination of eligibility of a patient to be provided a vaccine as detailed in steps 202 through 208 of Fig. 2, steps 302 through 308 of Fig. 3, and/or steps 402 through 408 of Fig. 4) and generating a link to specifically access the immunization clinic event or immunization clinical event information (See Schmidt Par [0058] which discloses the administration transmitting details of a specific appointment reservation via the administrator link and receipt of the reservation by the provider from the administrator via the administrator link communicates a number of details and terms such as, eligibility to provide vaccine and related services to the patient, the administrator has removed the specific appointment from the pool of available appointments, or that available inventory of the vaccine is estimated to be sufficient to fulfill the provision of the vaccine to the patient).  The disclosure of Schmidt is directly applicable to the disclosure of Essig, because both disclosures share limitations and capabilities, namely, they are both directed towards the automated distribution and administration of vaccines and other medical products.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Essig regarding the implementation of the various software limitations found above to further include a clinical portal environment for said implementation, as disclosed by Schmidt, because portal software serves as a means or vehicle to submit and transmit information to software architecture and thereby provides bidirectional between the patient and the provider, the provider and the supplier, the administrator and the provider, etc. (See Schmidt Par [0074])  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Essig regarding the generation or transmission of a link/hyperlink to specifically include the generation of the link for purposes of accessing the immunization clinical event or immunization clinical event information, as disclosed by Essig, because this allows the entities involved to confirm eligibility, the vaccine, and a number of details/terms of the related services to the patient before the specific appointment occurs (See Schmidt Par [0058]).

While Essig and Schmidt do disclose querying varying vaccination databases in order to update and maintain a patient’s vaccination history, Essig and Schmidt do not make mention of querying a State-provided health record data source for obtaining data surrounding a patient’s vaccination history/status.  In particular, Essig and Schmidt do not disclose the following limitations:
querying, by the processor, each of a first state’s health records data source and a second state’s health records data source for electronic immunization records associated with a patient;
receiving, by the processor and from the first state’s health records data source, a first state electronic immunization record associated with the patient;
receiving, by the processor and from the second state’s health records data source, a second state electronic immunization record associated with the patient;
determining, by the processor, an available vaccination set based on the vaccine inventory data, the vaccine coverage set, the healthcare provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient and the vaccination record;
However, Daub discloses receiving, by the processor and from the first state’s health records data source, a first state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer) receiving, by the processor and from the second state’s health records data source, a second state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying  one or more State’s immunization databases to retrieve immunization records for a specific consumer) and determining, by the processor, an available vaccination set based on the vaccine inventory data, the vaccine coverage set, the healthcare provider electronic immunization record associated with the patient, the first state electronic immunization record associated with the patient, and the second state electronic immunization record associated with the patient (See Daub Par [0004]-[0007], [0057]-[0058], [0060], [0066], [0078] & [0084]-[0085] which all demonstrate querying one or more State’s immunization databases to retrieve immunization records for a specific consumer;  Daub Par [0086] further describes the system automatically checking said immunization records from the multiple State’s immunization databases to determine upcoming schedule immunizations, past due immunizations, supplementary recommended immunizations due to public health alerts, and/or the like such that reminders can be provided to the user based on said determinations).  The disclosure of Daub is directly applicable to the combined disclosure of Essig and Schmidt because all of the disclosures share limitations and capabilities, namely they are all directed towards obtaining, management, and upkeep of patients’ vaccination records, as well as, scheduling vaccination appointments for said patients based on obtained vaccination record data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig and Schmidt which already disclose querying varying vaccination databases in order to update and maintain a patient’s vaccination history, to further include querying a first and second state’s health records data source, receiving a first and second state electronic immunization record associated with the patient, and determining an available vaccination set based on the received health records, as disclosed by Daub.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Essig and Schmidt to further include querying a first and second state’s health records data source, receiving a first and second state electronic immunization record associated with the patient, and determining an available vaccination set based on the received health records, as disclosed by Daub, because this allows state-specific or state-required immunization reports and/or certification forms to be obtained, thus simplifying access to and distribution of immunization information and forms to consumers from one centralized source (See Daub Par [0066] & [0084]-[0085]).

Claim 19 –
Regarding Claim 19, Essig, Schmidt, and Daub disclose discloses the article of manufacture of Claim 15 in its entirety.  Essig further discloses an article of manufacture, wherein:
the vaccinations in the inventory of the healthcare provider comprise a first subset of the covered vaccinations (See Essig Par [0261] which discloses evaluating information such as vaccine delivery method, cost, lead time, side effects, etc. for recommending to said user the selection of one or more specific vaccines for a patient; See Essig Par [0438] which discloses providing cost and payment information to the vaccine consumer via remote human-interface device, whereby such payments are fully or partially refundable upon administration of vaccine if the vaccine is billable to a third part payer, such as an insurance company, a government health program, an employer, a school, or the like; See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine).

Claim 20 –
Regarding Claim 20, Essig, Schmidt, and Daub disclose discloses he article of manufacture of Claim 19 in its entirety.  Essig further discloses an article of manufacture, wherein:
the due vaccinations consist of a second subset of the vaccinations in the inventory of the healthcare provider (See Essig Par [0203] which discloses software operable for providing notice to a user that a vaccine is appropriate or inappropriate for administration to the vaccine consumer; See Essig Par [0353] which discloses querying a database software algorithm that receives, stores, processes, or outputs one or more vaccine reservation records, wherein each record comprises one or more data fields related to particular vaccine reservation (or due vaccinations) for a particular individual or group; See Essig Par [0172], [0283], & [0467] which discloses the invention providing substantially automated systems for inventorying vaccine and/or re-distributing one or more doses of vaccines to one or more consumers such as by automatically inventorying the vaccine quantities at a medical facility, automatically redistributing excess vaccine doses, and/or determining excess vaccine and re-distributing excess vaccine to one or more entities in need of said donated vaccine).











Response to Arguments
Applicant's arguments filed 21 April 2022 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-8, 12-15, & 19-20, Applicant argues on pp. 8-11 of Arguments/Remarks that the claimed invention clearly integrates any recited abstract idea into a practical application by applying, relying on, and/or using any alleged abstract idea in a manner that imposes a meaningful limit on the judicial exception.  More specifically, Applicant argues that the newly amended limitations found in the independent Claims now recite a practical application for the recited judicial exception.  Examiner respectfully disagrees with Applicant’s arguments.  While the added limitations push the Claims further to overcoming the 35 U.S.C. 101 rejections of the pending claims, the new limitations still amount to insignificant, extra solution activity or using the computer as a tool to simply “apply it”.  Furthermore, the newly amended limitations simply add limitations relating to data gathering and data processing.  For instance, the varying querying, receiving, generating, transmitting steps simply amount to data gathering such as receiving varying vaccine information data, vaccination record data, albeit from multiple vaccination data sources such as a medical providers’ databases state-provided databases, etc.  The received vaccination data from the multiple sources is then analyzed and used to determine available or out-of-date vaccinations that a patient may need to receive in the near future.  Generally, limitations that simply amount to receiving information/data, analyzing said data, and outputting the results of the analysis or the said data itself do not amount to a practical application unless there is a specific benefit over the prior art/technological improvement due to the receiving/analyzing/outputting steps.  In the instant claims, there is no clear improvement or benefit over systems found in the prior art, given the newly amended limitations, rather the limitations just seem to be added to further limit the computerized system/functionalities being performed or data gathering efforts.  While additional recitation of computer structures and functionalities does push the Claims further toward overcoming 35 U.S.C. 101 rejections, there is no “clear” improvement or benefit over systems found in the prior art or a practical application, as recited in the Claims.  Even though Applicant further agues on pp. 11 that there is a technical problem found with typical electronic immunization records, i.e. multiple different and disconnected systems are allowed to interact and share current data in order to provide patients with proper vaccinations, it is not clear how receiving and utilizing the data that is received from the multiple databases amounts to a technical improvement over other prior art systems that can perform the same or substantially similar functionalities, such as Daub, and various other references that are cited in the current Office Action.  Therefore, Claims 1, 5-8, 12-15, & 19-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1, 5-8, 12-15, & 19-20, Applicant argues on pp. 11 of Arguments/Remarks that the claims amount to a practical application of the recited abstract idea.  More specifically, Applicant argues that the claimed invention includes an improvement of the functioning of the immunization systems collectively and individually by providing less input across typically separate systems, which saves on data storage and memory and speeds processing across the immunization systems.  Examiner respectfully disagrees with Applicant’s arguments.  As set forth in MPEP 2106.05(a), mere automation of manual processes, such as using a generic computer for processing varying received data, i.e. immunization records and data across multiple databases, does not amount to an improvement in computer-functionality.  While this may save on data storage, memory, and processing speeds in the system, this is typical of any automated effort of a manual process and does not amount to a practical application of the recited abstract idea.  Even further, MPEP 2106.05(a) further states that gathering and analyzing information using conventional techniques and display the results, i.e. gathering immunization data from multiple databases, analyzing the received immunization data in order to determine out-of-date immunizations for a patient, and outputting or displaying the result in the form of a reminder, report, etc., as found in the instant set of Claims, is not sufficient in showing an improvement to technology.  Therefore, Claims 1, 5-8, 12-15, & 19-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 103 rejections of Claims 1-3, 5-10, 12-16 & 18-20, Applicant argues on pp. 12-13 of Arguments/Remarks that Essig and Schmidt do not disclose the entirety of the newly amended independent Claims.  More specifically, Essig and Schmidt do not disclose the varying aspects of receiving, querying, and utilizing immunizations records from varying state health records data sources in order to determine a due vaccination set.  Examiner agrees with Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Essig, in view of Schmidt, further in view of Daub.  Daub effectively discloses limitations surrounding receiving, querying, and utilizing immunizations records from varying state health records data sources in order to determine a due vaccination set as presented above in the 35 U.S.C. 103 rejections section of the current Office Action.  As such, Claims 1-3, 5-10, 12-16 & 18-20 remain rejected under 35 U.S.C. 103.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kutscher et al. (U.S. Patent Publication No. 2016/0283666) discloses a system for integrating obtained state immunization data into a generated immunization record that is being requested by a patient or user affiliated with the patient
Navani et al. (U.S. Patent Publication No. 2008/0208914) discloses a system for mining a plurality of remote databases of EMR subsystems such as federal agencies, state medical organizations, etc. to generate an overall patient record and thereby schedule out-of-date vaccinations/treatments, etc. for said patient
Grady et al. (U.S. Patent Publication No. 2011/0131055) discloses the tracking of immunizations/immunization history for a patient across multiple state registries such as to create a universal registry system via collection of data from said state registries and continual updating of the patient’s immunizations/immunization history in the universal registry system database
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        07/12/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3619